Citation Nr: 1206953	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a higher evaluation for peripheral neuropathy, right lower extremity, currently rated as 20 percent disabling. 

2. Entitlement to a higher evaluation for peripheral neuropathy, left lower extremity, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to January 1965, and from December 1967 to October 1969.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which had increased from 10 to 20 percent the evaluation for right and left lower extremity peripheral neuropathy,          in each lower extremity, effective September 7, 2004. The Veteran appealed for higher schedular ratings. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Board previously remanded the matters now on appeal, not for substantive evidentiary development, but for initial issuance by the RO of a Statement of the Case (SOC) following what was interpreted as a timely Notice of Disagreement (NOD) with the aforementioned March 2005 rating decision. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). On remand from the Board, the RO issued its SOC, and the Veteran responded with a timely filed VA Form 9 (Substantive Appeal) perfecting his appeal of the claims. The matters have since been returned to the Board.

The record further reflects that the Veteran attended a hearing before RO personnel in May 2008. However, the report of a January 2009 Informal Conference Report with a Decision Review Officer (DRO) of the RO indicates that due to a malfunctioning of recording equipment, a transcript could not be obtained of the May 2008 RO hearing. As such, an informal hearing summary was prepared in conjunction with notes taken during the May 2008 formal hearing. Meanwhile, through issuance of a January 2009 Supplemental SOC (SSOC), the Veteran was given the option of appearing at a new formal hearing. He did not elect this option. Hence, the consideration of his appeal may proceed accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

On the Board's review of the record, it is abundantly clear that a more recent VA Compensation and Pension examination is warranted in this case. The Veteran         last underwent VA examination for evaluation of the peripheral nerves in  December 2007. There was also a June 2008 VA examination pertaining to diabetes mellitus which revealed some pertinent findings as to the neurological condition of the bilateral lower extremities. That notwithstanding, the last portrayal of the severity of service-connected disability is still from almost four years ago. Nor for that matter do the available VA outpatient treatment records through 2011 give a general indication of the state of his peripheral neuropathy of the lower extremities               (as secondary to service-connected diabetes mellitus). It is therefore essential that a more contemporaneous VA examination is conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with a neurologist to determine the severity of all impairment due to service-connected peripheral neuropathy of the right and left lower extremities.           The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.         All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should provide observations as to all pertinent signs and manifestations of the Veteran's right and left lower extremity neuropathy (associated with the underlying condition of diabetes mellitus), particularly best stated in response to the rating criteria denoted for sciatic neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520. The VA examiner is further requested to provide an assessment regarding the severity of neuropathy affecting each lower extremity, in terms of "mild," "moderate," "moderately severe," or "severe." The examiner is also requested to identify any objective indication of one or more of the following symptoms in either lower extremity:  the foot dangles and drops;         no active movement possible of muscles below the knee; and flexion of the knee weakened or lost. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

